DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al.1
With regard to claim 1, Singh et al. teach obtaining functional brain imaging data from an imaging device, where the functional brain imaging data comprises a time-series of voxels describing neuronal activation over time in a patient's brain (see § I ¶¶ 2, 5-6); lowering the dimensionality of the functional brain imaging data to a set of points, where each point represents the brain state at a particular time in the time-series (see § I ¶¶ 2, 5-6, § 5: dimensionality reduction); binning the points into a plurality of bins and clustering the binned points (see § 3.1: clustering); and generating a shape graph from the clustered points, where nodes in the shape graph represent a brain state and edges between the nodes represent transitions between brain states. see § 1 ¶¶ 5-6, fig. 5, abstract. 
see § I ¶ 2. 
With regard to claims 2, 5-7, Examiner takes Official Notice to the fact that neighborhood lens function, functional MRI, resting state functional brain imaging, Markov chain graph are extremely well known in the art before the effective filing date. One skilled in the art would have been motivated to incorporate known teachings into the configuration of Singh et al. With regard to functional MRI and resting state functional brain imaging, the method disclosed in Singh et al. would have been readily recognized to be applicable to any kind of high dimensional data where the motivation would have been to reduce high dimensional data sets into simplicial complexes with far fewer points which can capture topological and geometric information at a specified resolution. see § I ¶ 2. Likewise, one skilled in the art would have been motivated to substitute the dimensional reduction method with known neighhborhood lens function, and to substitute the graph generation with known Markov chain graph,  yielding predictable results. 
With regard to claim 3, see § 3 ¶ 2.  
With regard to claim 4, see p. 95 ¶ 2.  
With regard to claim 8, see § 5.3 last ¶, § 5.4 ¶ 1. 
With regard to claim 9, see fig. 5. 
With regard to claim 10, see abstract, fig. 1, 5.  
With regard to claims 11-20, see discussion of corresponding claims 1-10 above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        




    
        
            
        
            
        
            
    

    
        1 Singh, Gurjeet, Facundo Mémoli, and Gunnar E. Carlsson. "Topological methods for the analysis of high dimensional data sets and 3d object recognition." SPBG 91 (2007): 100.